 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 212Merit Electric Company, Inc. and International Brotherhood of Electrical Workers, Local Union 728, AFLŒCIO and International Brotherhood of Electrical Workers, Local Union 915, AFLŒCIO. Cases 12ŒCAŒ16363, 12ŒCAŒ16532, 12ŒCAŒ16638, 12ŒCAŒ16707, 12ŒCAŒ16720, 12ŒCAŒ16739, and 12ŒCAŒ16796 April 30, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On January 9, 1998, Administrative Law Judge Robert C. Batson issued the attached supplemental decision.  The General Counsel filed exceptions and a supporting brief, the Respondent filed an answering brief, and the General Counsel filed a reply brief.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the supplemental decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions as discussed below and to adopt the recom-mended Order as modified and set forth in full below. The judge found that the Respondent violated Section 8(a)(3) and (1) of the National Labor Relations Act by failing and refusing to hire Frank Roper because of his union activities.  We agree with the judge for the reasons discussed below. The Board in Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), set forth the framework for analyzing dis-crimination cases that turn on employer motivation.  Un-der Wright Line, the General Counsel must show that antiunion animus was a motivating factor in the em-ployer™s decision not to hire an employee.  Once this is established, the burden shifts to the employer to demon-strate that it would have taken the same action even ab-sent the protected activity.  See, e.g., Fluor Daniel, Inc., 304 NLRB 970 (1991).  An employer cannot simply pre-sent a legitimate reason for its actions, but must persuade by a preponderance of the evidence that the same action would have taken place even in the absence of the pro-tected conduct.  Furthermore, if an employer does not assert any business reason, other than one found to be pretextual by the judge, then the employer has not shown that it would have failed to hire the employee for a law-ful nondiscriminatory reason.  See T&J Trucking Co., 316 NLRB 771 (1995).                                                                                                                      1 On November 7, 1997, the Board issued an Order Remanding Pro-ceeding to Administrative Law Judge.  Merit Electric Co., 325 NLRB 32.  In that Order, at fn. 4, the Board specifically stated that it was not passing on any issues raised by the parties™ exceptions other than the issue of Tim Wooten™s credibility.  Accordingly, the parties™ exceptions to the judge™s February 19, 1997 bench decision and April 16, 1997 supplement remain pending before us.Although the judge did not fully analyze the Respon-dent™s refusal to hire Frank Roper strictly within the framework of Wright Line, his findings are nonetheless consistent with that decision.  The General Counsel has established that the Respondent knew about Roper™s pro-tected activities.  On his application for employment with the Respondent, Roper plainly stated that he was em-ployed as IBEW Local 308™s business manager for 17 years and that he was leaving his position in order ﬁto organize electric contractors.ﬂ  The General Counsel ad-ditionally has established that, immediately upon review-ing Roper™s application containing the direct references to his union activities, the Respondent™s vice president and chief operating officer, Tim Wooten, decided not to interview Roper and directed his secretary to tell Roper ﬁif we need[] any help in the future, we™[ll] be in touch.ﬂ2 Approximately 30 minutes later, after conferring with his brothers James and Gregory,3 Tim Wooten decided not to hire Roper.  Finally, the Respondent™s admission that it refused to hire 10 other applicants between June 27 and November 14, 1994, because they were union activists is persuasive evidence of the Respondent™s strong antiunion animus.4  Accordingly, we find that the General Counsel has made a very substantial showing that the Respon-dent™s animus against Roper™s support for the Union was a motivating factor in the Respondent™s decision not to hire him. Therefore, under Wright Line, the burden shifted to the Respondent to demonstrate that it would not have hired Roper even in the absence of his union activities.  The Respondent maintains that it refused to hire Roper for valid business reasons and without regard to his union activities.  Specifically, Tim Wooten testified that he did not hire Roper because Wooten believed that Roper (1) had poor work habits, based on his having worked with Roper approximately 18 years™ earlier, (2) would be dis-satisfied with a 50-percent pay cut, and (3) would need extensive retraining due to his 18-year absence from hands-on work in the trade.  2 Roper and fellow union member Bill Caron submitted applications in person at the Respondent™s office on August 26, 1994, and neither of them was interviewed or hired.  Earlier that same day, another union member, Tim Lynch, submitted an application for employment with the Respondent, was interviewed by Vice President James Wooten, but was denied employment.  As discussed in fn. 5, infra, the Respondent ad-mits that it failed to hire Caron and Lynch (along with eight other ap-plicants) because they were union activists.3 Gregory Wooten is the Respondent™s president.4 The Respondent admits that between June 27 and November 14, 1994, it hired at least 22 electricians/helpers and denied employment to 10 applicants during that same time period because they were union activists.  More specifically, the Respondent admits that on or before August 26, 1994, the date of Roper™s application, it hired 14 electri-cians/helpers while refusing to hire 9 applicants because of their union activities.  The Respondent also admits that after August 26, 1994, it refused to hire two applicants because of their union activities, but hired eight more electricians/helpers. 328 NLRB No. 29  MERIT ELECTRIC CO. 213Like the judge, we reject the Respondent™s contention 
that Tim Wooten relied on Roper™s poor work habits that 
he observed 18 years earlier.
  Those observations were 
too remote in time.  Also, like the judge, we reject the 
Respondent™s argument that
 Wooten decided against 
hiring Roper because he l
acked recent hands-on experi-
ence.  Wooten admitted on cr
oss-examination that basic 
electrical systems were essentially the same as 20 years 
ago and that a journeyman el
ectrician could be retrained 
in 2Œ3 minutes on most of the new materials.  
The only reason remaining is
 Wooten™s claim that, if 
hired, Roper would not be a satisfied employee.  The 
judge™s analysis of Wooten™s testimony on this point is 
as follows: 
 As to Wooten™s opinion that Roper would not be 
a satisfied employee because he was taking an al-
most 50-percent wage cut, I credit him in light of the 

following facts.  Roper had stated on his application 
that his purpose for leav
ing as business agent for 
Local 308 was to organize c
ontractors in the area.  
Wooten apparently did not ask Roper why he was 
willing to reduce his salary from $40,000 to about 
$23,000 annually.  I believe it was apparent to 
Wooten because Roper stated
 on his application that 
he was going to organize contractors in the area.  

Any conjecture concerning other reasons would be 
mere speculation.  However, under the 
Town and 
Country
 doctrine, the union would be permitted to 
supplement Roper™s salary.  I find Roper™s averred 
purpose for going into the field to organize contrac-
tors in the area was the motivating factor in 
Wooten™s decision not to hire him. 
. . . . 
. . . All reasons advanced by Respondent were con-
cocted and ﬁ
Post hocﬂ contrived to not hire Roper. 
 Admittedly, the judge™s reasoning is difficult to follow.   
On the one hand, the judge st
ated that he ﬁcredit[ed]ﬂ 
Wooten™s testimony, that in his opinion Roper would not 

be a satisfied employee because of the reduction in his 
pay.  On the other hand, the judge concluded that the pay 
cut contention, like the other 
two reasons asserted by the 
Respondent, were ﬁconcocted,ﬂ ﬁpost hoc,ﬂ and ﬁcon-
trived.ﬂ 
Considering the judge™s findings in their entirety, we 
conclude that, although he credited Wooten™s testimony 
that in his ﬁopinion . . . Roper would not be a satisfied 
employee because he was taking an almost 50-percent 
wage cut,ﬂ the judge did not find that Wooten™s opinion 

was a motivating factor in th
e Respondent™s decision not 
to hire Roper.  In other words, Wooten honestly believed 

that Roper would not be satisfied with a reduction in his 
pay, but that belief played no part at all in the decision 
not to hire Roper.  Rather, as the judge found, Roper™s 
intent to organize electrical 
contractors ﬁwas the motivat-
ing factor in Wooten™s decision not to hire him.ﬂ  
The record as a whole supports this construction of the 
judge™s decision.  Thus, as
 the judge properly recog-
nized, the record clearly show
s that Roper stated on his 
application that his purpose in leaving his present posi-
tion was ﬁto organize electric 
contractors.ﬂ  The record 
also shows that Wooten reviewed Roper™s application.  
He therefore knew that Roper was seeking a lower-
paying position with the Respondent in order to engage 
in union activities.  Immediately after reading Roper™s 
application, Wooten decided not to interview him and 
not to hire him.  Both before and after the date of 
Roper™s application (and even on the very same day), the 
Respondent admittedly refused to hire a total of 10 other 
employees because of their union activities.  Given these 
circumstances, the judge reas
onably drew the inference 
that it was ﬁRoper™s averred purpose [of] going into the 
field to organize contractors,
ﬂ not any concern over his 
taking a pay cut, that ﬁwas
 the motivating factor in 
Wooten™s decision not to hireﬂ Roper.  Accordingly, for 
all these reasons, we find that the Respondent has not 
established that it would have refused to hire Roper even 
absent his protected activities
 and, therefore, violated 
Section 8(a)(3) and (1) of the Act. 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(3) and (1) of the Act, we shall order the Respondent 
to cease and desist therefrom and to take certain affirma-
tive actions designed to effectuate the policies of the 
Act.5 Having found that the Respondent has discriminatorily 
failed and refused to hire Frank Roper, we shall order it 
to offer him employment in the position for which he 
applied, without prejudice to his seniority or any other 
rights or privileges to which he would have been entitled 
in the absence of the Respondent™s hiring discrimination.  
Additionally, we shall order the Respondent to make him 
whole for any loss of earnings or other benefits he may 
have suffered as a result of the Respondent™s discrimina-
tion from the date that he applied for employment until 
the date that the Respondent makes a valid offer of em-
ployment.  Such amounts shall be computed in accor-
dance with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), 
and shall be reduced by net interim earnings, with inter-

est computed in accordance with 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987).  This Order is subject 
to resolution at the compliance proceeding of the issues 

outlined in 
Dean General Contractors
, 285 NLRB 573 
(1987).
6  Consistent with that
 decision, the Respondent 
                                                          
 5 We shall modify the judge™
s recommended Order in accordance 
with our decisions in 
Indian Hills Care Center, 321 NLRB 144 (1996), 
and Excel Container, Inc., 325 NLRB 17 (1997). 
6 We do not rely on that portion of the judge™s bench decision (p. 
260) which limits Roper™s remedy to a make-whole provision encom-
passing the time period ﬁfrom the date of his application until the job, 
for which he applied, was conclude
d.ﬂ  Rather, the appropriate remedy 
for the hiring discrimination found in this case is for Roper to be of-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 214may show that, under its customary procedures, Frank 
Roper would not have been transferred to another jobsite 
after the project on which the discrimination occurred 
was completed, and that, therefore, no backpay obliga-
tion exists beyond the time when the Respondent fin-
ished that particular project.
7 ORDER The National Labor Relations Board orders that the 
Respondent, Merit Electric Co
mpany, Inc., Largo, Flor-
ida, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to employ or offer employment to any 
qualified applicant, when a position is available, because 

of that applicant™s union activities or because he or she is 
or has been employed by a union. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
                                                                                            
                                                           
fered employment and made whole s
ubject to the considerations de-scribed in 
Dean General Contractors
, supra.  
In addition, we do not rely on that 
portion of the judge™s bench deci-
sion (pp. 262Œ263) suggesting that the Respondent may pursue at com-
pliance its contention that Roper was not genuinely seeking employ-
ment because he was a ﬁtester.ﬂ An element of a case of hiring dis-
crimination is a showing that ﬁthe ap
plicant was a bona fide applicant.ﬂ  
Ultrasystems Western Constructors
, 316 NLRB 1243, 1244 (1995).  
Here, the General Counsel establishe
d that Roper was qualified for the 
position of electrician for which he applied.  Therefore, the burden was 
on the Respondent to show that Ro
per was not seeking employment in 
a bona fide fashion.  Id.  Although co
unsel for the Respondent stated on 
the record that he intended to pres
ent evidence on this issue, he ulti-
mately failed to do so.  Accordingly,
 we conclude that the ﬁbona fide 
applicantﬂ issue must be resolved 
against the Respondent in the instant 
unfair labor practice proceeding and 
that the Respondent may not reliti-
gate the issue at the compliance stage.  See 
Transport Service Co., 314 
NLRB 458Œ459 (1994). 
7 The General Counsel has excepted to the judge™s failure to order 
the Respondent to send to the Board™s Regional Office a copy of the 
records necessary to determine th
e backpay owed (the ﬁbackpay re-
cordsﬂ) and to include electronic copi
es of the backpay records, where 
the records are already ma
intained in such form, 
within the scope of the 
records preservation and production order.  We find that electronic 
copies of the relevant records, wh
ere such already exist, are encom-
passed within the Board™s traditional remedial language.  See generally 
Fed.R.Civ.P. 34 (definition of ﬁdocumen
tﬂ includes data compilations).  
See also Bills v. Kennecott Corp
., 108 F.R.D. 459 (D. Utah 1985) (re-
questing party need not accept only data that exists in traditional forms, 
but may discover the same informati
on when stored in electronic form 
in a computer); 
National Union Electric Corp. v. Matsushita Electric 
Industrial Co.
, 494 F.Supp. 1257 (E.D. Pa. 1980) (same).  Moreover, 
the Respondent has not established th
at it would be prejudiced in any 
way by a requirement that it produce electronic copies of these docu-

ments.  Accordingly, and to clarify 
any ambiguity with respect to this 
matter, we have modified the r
ecommended Order to provide for the 
production of electronic copies of the specified backpay records if they 

are stored in electronic form. 
With respect to the General Counsel™s proposed requirement that the 
Respondent submit copies of the n
ecessary backpay records at the 
Board™s Regional Office, however, we find that this litigation does not 
satisfactorily present the question of whether a respondent should be 
ordered to provide copies of its reco
rds in this manner.  We accordingly 
decline to order the Respondent to do
 so in connection with this case.
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Frank Roper employment in the job for which he applied 
or, if that job no longer exists, in a substantially equiva-
lent position, without prejudice to his seniority or any 
other rights or privileges to which he would have been 
entitled if there had been no discrimination against him. 
(b) Make Frank Roper whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against him, in the manner set forth in the remedy 
section of this decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to its unlawful refusal to hire 
Frank Roper, and within 3 days thereafter notify him in 

writing that this has been done and that the discrimina-
tion will not be used against him in any way. 
(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records, including an electronic copy of such re-

cords if stored in electroni
c form, necessary to analyze 
the amount of backpay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its Largo, Florida facility, copies of the attached notice 
marked ﬁAppendix.ﬂ
8 Copies of the notice, on forms 
provided by the Regional Director for Region 12, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since August 26, 1994. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply 
with this Order. 
 MEMBER HURTGEN
, dissenting. 
I do not agree that the Respondent™s decision not to 
hire Frank Roper was unlawful. 
 8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 MERIT ELECTRIC CO. 215I agree that the General Counsel has established a 
prima facie case that Roper™s union activity was a reason 
for the Respondent™s decision not to hire him.  However, 
I conclude that the Respondent rebutted that prima facie 
case.  Alternatively, at the 
very least, the matter should 
be remanded to the judge for clarification. 
The Respondent™s agent, Tim Wooten, testified that he 
did not hire Roper because, inter alia, he believed that 
Roper would be a dissatisfied employee.  Wooten ex-
plained that his belief was based on the fact that Roper 
would be taking a 50-percent pay cut from his prior job 
(as a union business agent).  
The judge specifically cred-
ited Wooten™s explanation.
  In light of this, the Respon-
dent met its 
Wright Line
 burden.  That is, the Respondent 
would have reached the same
 ﬁnonhireﬂ decision with 
respect to any applicant (union or nonunion) who would 
be taking a 50-percent pay cut.
1 Concededly, the judge later said, 
ipse dixit
, that ﬁall reasons advanced by Respondent were concocted and 
‚post-hoc™ contrived to not hire Roper.ﬂ  And, the judge 
also said that the Respondent™s real motive was Roper™s 
organizational intentions.  In light of this seeming con-
tradiction (between these c
onclusions and the earlier 
credibility resolution), my colleagues concede that ﬁthe 
judge™s reasoning is difficult to follow.ﬂ  However, my 
colleagues are quick to supp
ly the reasoning that the 
judge, himself, failed to supply.  In their view, the judge 
simply found that Wooten held an honest belief that 
Roper would be a dissatisfied employee.  But, my col-
leagues reason, Wooten 
did not rely upon
 that belief 
when he decided not to hire Roper. 
This reasoning is counterintui
tive.  In essence, my col-
leagues find that:  (1) Wooten believed that Roper would 
be a dissatisfied employee because of the 50-percent 
wage cut; (2) Wooten would have hired Roper irrespec-
tive of that belief.  It is not
 clear to me why an employer 
would hire an applicant, knowing in advance that the 

employee will be dissatisfied from the start.  Concededly, 
there could be circumstances
 where an employer might 
do this (e.g., if the employer 
were desperate).  But, if this 
was the judge™s view, he should have explained it.  Most 
assuredly, my colleagues shou
ld not ascribe to the judge 
a view that he has not articulated. 
Based on the above, I disagree with the proposition 
that the Respondent™s view (that Roper would be a dis-
satisfied employee) played 
no role in the Respondent™s 
decision not to hire him.   Al
ternatively, at the very least, I would remand this case to the judge for his findings on 

this point.  To repeat, as my colleagues concede, the 
judge™s opinion is ﬁdifficult to follow.ﬂ 
                                                            
 1 The judge noted that the Union ﬁw
ould be permitted to supplement 
Roper™s salary.ﬂ  However, there is no finding that it did so, or (more 
importantly) that the Respondent wa
s aware of any such supplement. 
APPENDIX  
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to employ or offer employment to 
any qualified applicant, when a position is available, be-

cause of that applicant™s union
 activities or because he or 
she is or has been employed by a union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Frank Roper employment in the job for 
which he applied or, if that job no longer exists, in a sub-
stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges to which he 
would have been entitled if he had been hired. 
WE WILL make Frank Roper whole for any loss of earn-
ings and other benefits resulting from the discrimination 
against him, less any interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to our refusal 

to hire Frank Roper, and 
WE WILL 
within 3 days thereaf-
ter notify him in writing that this has been done and that 
the discrimination will not be used against him in any 
way. 
MERIT ELECTRIC 
COMPANY, INC.   Evelyn Korschgen, Esq.,
 for the General Counsel.
 William E. Sizemore, Esq.,
 of Tampa, Florida, for the Respon-
dent. William Dever, Esq., 
of Tampa, Florida, for the Charging Par-
ties. SUPPLEMENTAL DECISION 
ROBERT C. BATSON, Administrative Law Judge. This case 
was heard by me at Tampa, Flor
ida, on February 18, 1997.  At 
the conclusion of testimony and evidence I rendered a Bench 
decision and on April 16, 1997, issued a Supplement to the 
Bench decision.  The only i
ssue was whether Respondent had 
refused to hire Frank Roper, 
because he was a business agent 
for a Local IBEW for 17 years.  During his interview with Re-
spondent™s vice president, Tom Wooten, Roper told him he was 
going to organize electrical cont
ractors.  I found that Respon-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 216dent refused to hire Roper be
cause of his union activity and 
stated intent to organize contractors was the sole motivating 
factor in Respondent™s refusal to hire Roper. 
On November 7, 1997, a majority of a Board panel re-
manded the case to me to make specific findings regarding the 
credibility of Tom Wooten™s testimony, specifically as to the 
three reasons why he did not hire Roper.  They are: 
 Wooten worked with Roper approximately 18 years 
ago and believed that he had poor work habits. 
Wooten believed that, if hired, Roper would not be a 
satisfied employee because he would be taking a 50Œ
percent reduction in pay from his previous job. 
Wooten believed that it w
ould be necessary to re-
train Roper due to his lack of ﬁon the jobﬂ experience over 
the past 18 years. 
 Addressing Wooten™s testimony that after working with 
Roper for 13 months, 17 years ago he believed that Roper had 

poor work habits.  Assuming, and even finding that Wooten 
had an opinion of Roper™s work habits after observing him for 3 
months, 18 years before and he fe
lt the habits were poor, I find 
such to be far to remote in time to be a determining factor in 

Wooten™s refusal to hire Roper 
at this time.  Furthermore, 
Wooten made no reference to Roper about having worked with 

him 18 years™ earlier and his opi
nion of his work habits.  Ac-
cordingly, I find that Wooten™s
 opinion of Ropers work habits 
18 years™ earlier had no bearing on Respondent™s refusal to hire 
him. As to Wooten™s opinion that Roper would not be a satisfied 
employee because he was taking an almost 50Œpercent wage 
cut, I credit him in light of the following facts.  Roper had 
stated on his application that hi
s purpose for leaving as business 
agent for Local 308 was to organize contractors in the area.  
Wooten apparently did not ask Roper why he was willing to 
reduce his salary from $40,000 to
 about $23,000 annually.  I 
believe it was apparent to Wooten because Roper stated on his 
application that he was going to
 organize contractors in the 
area.  Any conjecture concerning other reasons would be mere 

speculation.  However, under the 
Town & Country
 doctrine the 
Union would be permitted to supplement Roper™s salary.  I find 

Roper™s averred purpose for going 
into the field to organize 
contractors in the area was the motivating factor in Wooten™s 

decision not to hire him. 
The Board directed that I make creditability findings as to 
Wooten™s belief that it would ne
cessary to retrain Roper due to 
his lack of ﬁon the jobﬂ experience over the past 18 years.  
Wooten testified initially that this was one of the reasons he did 
not hire Roper.  In support of this contention Respondent at-
tempted to demonstrate that the materials and techniques in the 
trade had changed dramatically and brought in six or eight ex-
amples in support of this contention. 
Roper testified that during his tenure as business agent of the 
Local 308 he subscribed to the trade magazines, including Elec-
trical Engineering Magazine
, which described and demon-
strated all new products and tec
hniques in the electrical indus-
try.  More importantly, on cro
ss-examination Wooten admitted 
that a journeyman electrician co
uld be retained in 2 or 3 min-
utes on most of the new material
s, i.e., flexible as opposed to 
metal conducts and the installation of the new fire alarm sys-

tems.  Basically, he admitted that the basic electrical systems 
were essentially the same as 20 years ago.  The result of his 
testimony was that it would take relatively little time to retrain 
a journeyman electrician of 20
 years although he had little if 
any ﬁon handﬂ experience for 17 years. 
Accordingly, I find the General Counsel has established an 
extremely strong prima facie ca
se that the Respondent failed 
and refused to hire Frank Roper because of his union affilia-
tions and stated purpose to orga
nize contractor in the area. 
The three reasons given by
 Respondent to meet the Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1988), test demonstrating that 

it would not have hired Roper in the absence of his union ac-
tivities.  All reasons advanced by Respondent were concocted 
and ﬁPost hoc
ﬂ contrived to not hire Roper. 
CONCLUSIONS OF 
LAW (1) The Respondent, Merit Electr
ic Company, Inc., is an em-
ployer engaged in commerce within the meaning of Section 

2(2), (6), and (7) of the Act. 
(2) The International Brotherhood of Electrical Workers, Lo-
cal Union 728, and the International Brotherhood of Electrical 
Workers, AFLŒCIO, Local Union 915, AFLŒCIO are labor 
organization within the meaning of Section 2(5) of the Act. 
(3) By refusing to employ or offer employment to Frank 
Roper or any qualified applicant,
 when a position is available, 
because of that applicants union activities or because he has 

been employed by the Union, 
Respondent has violated Section 
8(a)(3) and (1) of the Act. 
[Recommended Order omitted from publication.] 
 